Order entered July 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01700-CV

                           ORCA ASSETS, G.P., L.L.C., Appellant

                                               V.

                   JPMORGAN CHASE BANK, N.A., ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-05303

                                           ORDER
       We GRANT appellees’ July 22, 2014 unopposed motion for an extension of time to file a

brief. Appellees shall file their brief on or before SEPTEMBER 12, 2014. We CAUTION

appellees that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE